Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.
                                                                              1/26/17
            DISTRICT OF COLUMBIA COURT OF APPEALS

No. 16-BG-1204

IN RE: PATRICK J. CHRISTMAS, JR.,
                           Respondent.
Bar Registration No. 85985                               DDN: 376-16

BEFORE: Blackburne-Rigsby, Associate Judge, and Pryor and Farrell, Senior
        Judges.
                                ORDER
                       (Filed – January 26, 2017)

       On consideration of the certified order changing respondent’s status to
practice law in the state of Maryland to inactive by consent, this court’s December
22, 2016, order suspending respondent and directing him to show cause why he
should not be indefinitely suspended pursuant to a disability suspension under D.C.
Bar R. XI § 13, and the statement of respondent wherein he consents to the
imposition of an indefinite suspension due to disability, it is

       ORDERED that Patrick J. Christmas is hereby indefinitely suspended from
the practice of law in the District of Columbia pursuant to D.C. Bar R. XI § 13. It
is

      FURTHER ORDERED that respondent’s attention is directed to the
requirements of D.C. Bar R. XI § 13 (g) for reinstatement, as well as D.C. Bar R.
XI § 14 relating to suspended attorneys and to the provisions of Rule XI § 16 (c)
dealing with the timing of eligibility for reinstatement as related to compliance
with D.C. Bar R. XI § 14, including the filing of the required affidavit.

                               PER CURIAM